Cade 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19

10
11
12
13
14
15
16
7
18
i9
29
Zi
22
23
24
25
26
27

28

SANFORD JOSSEN, Esq. #103724
OWEN SUTANTO, ESO. - #321123
136 Main Street, Suite E

El Segundo, CA 90245
Telephone: (310) 546-9118
Facsimile: (310) 546-3806
E-Mail: Jossenlaw@aol.com

Attorneys for Plaintiff,
SALLIE HOLLY

SALLIE HOLLY,

Plaintiff,

VS.

)
)
)
)
)
)
ALTA NEWPORT HOSPITAL, INC., DBA)
FOOTHILL REGIONAL MEDICAL }
CENTER; ALTA HOSPITAL SYSTEMS  )
)
)
)
)
)
)
)
)

L.L.C.; ALTA NEWPORT HOSPITAL,
INC.; PROSPECT MEDICAL HOLDINGS,
INC.; ARACELLI LONERGAN; HOYT Y.

SZE AND DOES 1 THROUGH 100,

Defendants.

 

Plaintiff SALLIE HOLLY

HOSPITAL, INC.;

HOYT ¥.

‘hereinafter “Plaintiff” or “HOLLY”)
her Complaint against ALTA NEWPORT HOSPITAL,
REGIONAL MEDICAL CENTER; ALTA HOSPITAL SYSTEMS L.L.C.;
PROSPECT MEDICAL HOLDINGS,

SZE and DOES 1 through 100,

Page 10f 36 Page ID #:109

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NO.w: 2:19-cv-07496-O0DW

iMRW x ]

FIRST AMENDED COMPLAINT FOR
DAMAGES FOR:

1. PUBLIC DISCLOSURE OF
PRIVATE FACTS
(INVASION OF PRIVACY) ;
NEGLIGENT DISCLOSURE ;
NEGLIGENT TRAINING;
BREACH OF CONTRACT;
BREACH OF FIDUCIARY
OBLIGATIONS ;

VIOLATION OF STATUTE

(CALIFORNIA CIVIL CODE

§$56.10(a));

7. VIOLATION OF 42 UNITED
STATES CODE § 1320d-6
(WRONGFUL DISCLOSURE
OF INDIVIDUALLY
IDENTIFIABLE HEALTH
INFORMATION) ;

8. NEGLIGENT INFLICTION
OF EMOTIONAL DISTRESS.

o7 Ob WN

for

INC., DBA FOOTHILL
ALTA NEWPORT
INC.; ARACELLI LONERGAN;

inclusive, allege as follows:

~T-

 

 

COMPLAINT FOR DAMAGES

 
Cas

14
15
16
17
18
L3
20
Zi
22
23
24
29
26
2]
28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 2 o0f 36 Page ID #:110

A, BASIS FOR VENUE AND JURISDICTION:

1. At all times mentioned herein, Defendants ALTA NEWPORT
HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL CENTER; ALTA NEWPORT
HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. and DOES 1 through
100 maintained its and their principle place[{s] of business and
operation within the jurisdiction of the Central Judicial District of
the Los Angeles Superior Court.

2. Venue is proper in this district under 28 USC $ 1391 (b) (2}
lbecause a substantial part of the events and omissions giving rise to
these claims occurred in this district.

3. Plaintiff brings this class action against Defendants ALTA
NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL CENTER; ALTA
NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. and DOES 1
through 100 for its failure to implement and maintain reasonable
security measures over personally identifiable information ~- in
particular the name, address, telephone number, Social Security
number and personal medical information including medical conditions,
diagnosis, prognosis, medication protocol and other information
protected by Federal HIPAA and State law under which composes medical
files for patients in Defendant's medical facilities.

4, On September 5, 2017, Defendants ALTA NEWPORT HOSPITAL,
INC., DBA FOOTHILL REGIONAL MEDICAL CENTER; ALTA NEWPORT HOSPITAL,
INC.; PROSPECT MEDICAL HOLDINGS, INC. sent a letter to Plaintiff
informing her that her name, address, telephone number, Social
Security number and medical information (the “Personal Information”)
was accessed, uploaded and posted on the Internet where it was viewed
by unauthorized individuals while at the same time being maintained

by said Defendants (the “Data Breach”). The letter admits that

~?—

 

COMPLAINT FOR DAMAGES

 

 
Cag

11
12
13
14
13

16

18
19
20
21
22
23
24
25
26
27

28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 3o0f36 Page ID#:111

Plaintiff's Personal Information was posted and published on the
Internet by Defendant’s employee, where it could be found for ali to
see, Plaintiff is informed and believes and thereon alleges that
publication of her personal information may have gone on much longer
and that much more of Plaintiff's information may have been exposed
than was described by said Defendants in Defendant’s letter.

5. Plaintiff is informed and believes and thereon alleges tnat
as a result of the Data Breach, Plaintiff and other class members
Personal Information, and perhaps more information is now in the
hands of unknown persons who may use said information for criminal or
nefarious purposes to the damage of Plaintiff. This situation would
not exist but for Defendant’s Data Breach. Plaintiff is concerned
that unauthorized persons will use, exploit and sell the personal
information to Plaintiff’s damage and the damage of other class
members in order to commit identity theft and identity fraud and
commit other acts injurious and detrimental to Plaintiff and the
other class members.

6. It is common knowledge that criminals use information like
the Personal Information of Plaintiff which has been illegally posted
on the Internet to commit various crimes, such as opening fraudulent
credit accounts in the name of the victim, filing fraudulent income
tax returns and diverting any refund for the criminail’s bank account,
impersonating the victim when arrested, when obtaining medical
services, and seeking employment. These crimes cause significant harm
to victims that can last for years.

7. The Data Breach was caused and enabled by said Defendants
violation of its obligations to implement and maintain reasonable

security measures to protect personal information from unauthorized

-—3-

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
11
12
13
i4
15
16
1?
18
19
20
21
22
23
24
29
26
27
28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 4of36 Page ID#:112

access, acquisition, destruction, use, modification and disclosure
and provide timely, adequate and non-misleading information of the
Data Breach to Plaintiffs herein.

IDENTIFICATION OF THE PARTIES

 

B . DESCRIPTION OF THE PLAINTIFF:

 

8. At all times mentioned herein, Plaintiff was a resident of
the County of Orange within the Central Judicial District of the
Orange County Superior Court.

8, At all times mentioned herein, Plaintiff SALLIE HOLLY was
an adult female.

e. DESCRIPTION OF THE DEFENDANTS:

 

(1) ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL

CENTER:

10. Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, Defendant ALTA NEWPORT HOSPITAL, INC.,
DBA FOOTHILL REGIONAL MEDICAL CENTER, a California Corporation, is a
corporation organized in California, conducts substantial business in
California, is qualified to do business under the laws of the State
of California, maintains executive offices in Los Angeles,
California, and was at all times doing business in California
including but not limited to offering, providing and selling
Healthcare services. Plaintiff is informed and believes and thereon
alleges that Defendant ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL
REGIONAL MEDICAL CENTER, a California Corporation, is authorized to
transact and is transacting business in California as a healthcare
provider throughout the State of California to members of the public

including Plaintiff.

11. Plaintiff is informed and believes and thereon alleges that

oA

 

COMPLAINT FOR DAMAGES

 

 
Ca

10
il
12
13
14
15
16
i7
18
19
20
Zl
22
23
24
295
26
27

28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 5of36 Page ID#:113

at all times mentioned herein, Defendant ARACELLI LONERGAN, is
employed as Hospital Administrator by Defendant FOOTHILL REGIONAL
MEDICAL CENTER, and is authorized to conduct business on behalf of
Defendant FOOTHILL REGIONAL MEDICAL CENTER and at all times mentioned
herein was acting in the course and scope of her employment and under
the supervision and with the acquiescence of her co-Defendants.

12. Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, Defendant HOYT ¥. SZE, is employed as
a Privacy Officer by Defendant FOOTHILL REGIONAL MEDICAL CENTER, and
is authorized to conduct business on behalf of Defendant FOOTHILL
REGIONAL MEDICAL CENTER and at all times mentioned herein was acting
in the course and scope of his employment and under the supervision
and with the acquiescence of his co-Defendants.

(2) ALTA HOSPITALS SYSTEM L.L.C.:

13. Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, Defendant ALTA HOSPITAL SYSTEMS L.L.C.
is a limited liability corporation organized in California, conducts
substantial business in California, is qualified to do business under
the laws of the State of California, maintains executive offices in
Los Angeles, California, and was at all times doing business in
California including but not limited to offering, providing and
selling Healthcare services. Plaintiff is informed and believes and
thereon alleges that Defendant ALTA HOSPITAL SYSTEMS L.L.c. is
authorized to transact and is transacting business in California as a
healthcare provider throughout the State of California to members of
the public including Plaintiff. Plaintiff is further informed and
believes and thereon alleges that at ali times mentioned herein

Defendant ALTA HOSPITAL SYSTEMS L.L.C. is doing business as ALTA

- a

 

COMPLAINT FOR DAMAGES

 

 
Cag

10
me
12
13
14

15

17
i8
19
20
21
22
23
24
25
26
27
28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 6of36 Page ID #:114

NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL CENTER.

(3} ALTA NEWPORT HOSPITAL, INC.:

14. Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, Defendant ALTA NEWPORT HOSPITAL, INC.,
a California Corporation, is a corporation organized in California,
conducts substantial business in California, is qualified to do
business under the laws of the State of California, maintains
executive offices in California, and was at all times doing business
in California including but not limited to offering, providing and
selling Healthcare services. Plaintiff is informed and believes and
thereon alleges that Defendant ALTA NEWPORT HEALTH, INC., a
California Corporation, is authorized to transact and is transacting
business in California as a healthcare provider throughout the State
of California to members of the public including Plaintiff.

(4) PROSPECT MEDICAL HOLDINGS, INC.:

15. Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, Defendant PROSPECT MEDICAL HOLDINGS,
INC., a California Corporation, is 4 corporation organized in
California, conducts substantial business in California, is qualified
to do business under the laws of the State of California, maintains
executive offices in Los Angeles, California, and was at all times
doing business in California including but not limited to offering,
providing and selling Heaithcare services. Plaintiff is informed and
believes and thereon alleges that Defendant PROSPECT MEDICAL
HOLDINGS, INC., a California Corporation, is authorized to transact
and is transacting business in California as a healthcare provider

throughout the State of California to members of the public including

Plaintiff.

-6-

 

COMPLAINT FOR DAMAGES

 

 
Cag

10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 7of36 Page ID#:115

16. Plaintiff HOLLY is informed and believes and thereon
alleges that at all times mentioned herein that Defendants ALTA
HOSPITAL SYSTEMS, L.L.C. and PROSPECT MEDICAL HOLDINGS, INC. owned
and operated and was responsible for the administration, operation
and business conducted by Defendants ALTA NEWPORT HOSPITAL, INC. and
FOOTHILL REGIONAL MEDICAL CENTER.

17. The true names and capacities, whether individual,
corporate or otherwise of Defendant DOES 1 through 50, inclusive, are
unknown to Plaintiffs and Plaintiffs therefore sues said Defendants
by such fictitious names, Plaintiffs will amend this Complaint
accordingly when the true names and capacities of such fictitious
Defendants are ascertained.

18. Plaintiffs are informed and believe and thereon allege that
each of the Defendants designated herein as a DOE were responsible,
directly or in some other actionable manner, for the events and
matters, losses and damages to Plaintiff as alleged herein.

19, Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, DOES 1 through 10, inclusive, were and
are the agents, representatives and/or employees of Defendant
FOOTHILL REGIONAL MEDICAL CENTER and said Defendants were at all
times acting within the course and scope of such agency,
representation and employment, and under the supervision, direction
and control of Defendant FOOTHILL REGIONAL MEDICAL CENTER.

20. Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, DOES 11 through 20, inclusive, were
and are the agents, representatives and/or employees of Defendant
ALTA HOSPITAL SYSTEMS, INC. and said Defendants were at all times

acting within the course and scope of such agency, representation and

aj

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
il
12
13
14
15
16
Li
18
19
20
Zt
22
23
24
25
26
27

28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 8 of 36 Page ID #:116

employment, and under the supervision, direction and control of
Defendant ALTA HOSPITAL SYSTEMS, INC..

21. Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, DOES 21 through 30, inclusive, were
and are the agents, representatives and/or employees of Defendant
ALTA NEWPORT HEALTH, INC. and said Defendants were at all times
acting within the course and scope of such agency, representation and
employment, and under the supervision, direction and control of
Defendant FOOTHILL REGIONAL MEDICAL CENTER.

22. Plaintiff is informed and believes and thereon alleges that
at all times mentioned herein, DOES 31 through 40, inclusive, were
and are the agents, representatives and/or employees of Defendant
ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL CENTER and
said Defendants were at all times acting within the course and scope
of such agency, representation and employment, and under the
supervision, direction and control of Defendant FOOTHILL REGIONAL
MEDICAL CENTER.

GENERAL ALLEGATIONS APPLICABLE TO ALL ALLEGATIONS

23, At all times mentioned herein Plaintiff SALLY HOLLY was a
patient at Defendant FOOTHILL REGIONAL MEDICAL CENTER. In this
connection, in March 2017, Plaintiff Saily Holly presented to and
submitted to Defendant FOOTHILL REGIONAL MEDICAL CENTER for purposes
of the receipt of medical care, consultation and surgery for which
Plaintiff SALLY HOLLY agreed to pay said Defendant compensation. As
part of the admission process, Plaintiff SALLY HOLLY provided said
Defendant with her medical and personal identification information.
As a result of her submission for medical care, said Defendant

examined, treated and diagnosed Plaintiff and commemorated her

~B-

 

COMPLAINT FOR DAMAGES

 

 
Cale 2:19-cv-07496-ODW-MRW Document 12. Filed 10/18/19 Page 9 of 36 Page ID #:117

10
11
12
i3
14
15
16
li
18
19
20
21
22
23
24
25
26
27

28

condition as part of her medical records. At all times mentioned
herein, Plaintiff SALLY HOLLY reasonably expected and had been
assured that her personal information and medical information as well
as all information obtained or derived from her examination,
treatment and care by Defendant FOOTHILL REGIONAL MEDICAL CENTER
would be kept confidential and would not be disclosed in violation of
applicable State and Federal law.

24, On or about September 5, 2017 Defendant ALTA HOSPITAL
SYSTEMS, LLC transmitted a letter to Plaintiff SALLY HOLLY advising
her that Defendant “....ALTA NEWPORT HOSPITALS, INC dba FOOTHILL
REGIONAL MEDICAL CENTER discovered an inappropriate disclosure of
your Protected Health Information(“PHI”). On August 24, 2017, a new
employee was training on a software program by viewing medical
records on a computer. The employee took six photographs of medical
records on her personal cellular telephone, some of which were your
imedical records...the employee accidentally posted the photographs on
her public Facebook account. On August 25, 2107, a physician notified
Hospital management that the photographs had been posted.... The
information in the medical records included your name, date of birth,
account number and other diagnostic and treatment information....”

25. Upon receipt of said letter described in paragraph 24
above, Plaintiff Sally HOLLY contacted Defendant FOOTHILL REGIONAL
MEDICAL CENTER to seek remediation, but received no response.

26. On January 31, 2018, Plaintiff's counsel sent Alta Hospital
System, LLC. dba Foothill Regional Medical Center a letter explaining
Plaintiff’s damages resulting from Defendant's negligence. There was
no response.

27. On March 30, 2018, Plaintiff's counsel wrote to Araceli

~9-

 

COMPLAINT FOR DAMAGES

 

 
Casp 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 100f 36 Page ID #:118

10
il
12
13
14
15
16
L?
18
19
20
21
22
23
24
25
26
27
28

Lonergan, Hospital Administrator at Alta Hospital System, LLC.

dba Foothill Regional Medical Center once again explaining
Plaintiff's damages resulting from Defendant’s negligence. There was
no response.

28. On March 30, 2018, Plaintiff’s counsel wrote to Hoyt Sze,
Privacy Officer at Alta Hospital System, LLC. dba Foothill Regional
Medical Center once again explaining Plaintiff’s damages resulting
from Defendant’s negligence. There was no response.

29, On June 12, 2018, Plaintiff’s counsel’s office calied
Defendant FOOTHILL REGIONAL MEDICAL CENTER and spoke to Celeste in
hospital administration regarding the disclosure of Plaintiff's
information. Celeste transferred the call to “Larry”, the Chief
Operating Officer who said he would address Plaintiff's concerns.
Larry never got back to Plaintiff’s counsel.

30. On June 13, 2018, Plaintiff’s counsel’s office called
Defendant FOOT REGIONAL MEDICAL CENTER’s General Counsel, Ellen Chen
regarding these issues. Ellen Chen never responded to Plaintiff’s
concerns.

31. On dune 15, 2018, Plaintiff's counsel’s office sent a
letter sent to Defendants and its employees to Ana Lopez at Defendant
Prospect Medical. There was no response from any of the Defendants.

32. On June 15, 2018, Plaintiff's counsel again called Ellen
iChen and spoke to Anna Lopez. There was no response from Defendants
or any of them.

33, Plaintiff alleges that she has provided more than adequate
notice to Defendants and each of them of her concerns. Plaintiff
alleges that Defendants and each of their conduct is indicative of a

reckless disregard for Plaintiff and Defendant's patients.

-10~

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
il
12
13
14
15
16
17?
18
19
20
21
22
23
24
29
26
27

28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 11o0f 36 Page ID #:119

34. Plaintiff is informed and believes and thereon alleges that
Plaintiff and other class members personal information was accessed,
viewed, uploaded, published, acquired, and stolen by employees of
FOOTHILL REGIONAL MEDICAL CENTER who were working in the course and
scope of their employment and under the supervision of Defendant
FOOTHILL REGIONAL MEDICAL CENTER and its co-Defendants.

35. Plaintiff alleges that Defendants failed to disclose to
Plaintiff for almost 2 weeks, if not more, that her personal
information had been compromised, uploaded to the Internet and
published. Data thieves had at least 2 weeks, if not more, from the
alleged beginning of the Data Breach until notification of the
publication that Plaintiff’s information was compromised and exposed
With no victim aware of the threat to their confidentiality.

36. The letter sent to Plaintiff did not identify the number of
affected individuals. However, Plaintiff has reason to believe that
the number of impacted individuals is large and that she is not the
only one.

37. Given the history set forth above, by all appearances,
Defendants refused to respond to concerned individuals including
Plaintiff herein, making this litigation necessary.

38. As a direct and foreseeable result of Defendant ALTA
NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL CENTER; ALTA
HOSPITAL SYSTEMS L.L.C.; ALTA NEWPORT HOSPITAL, INC.; PROSPECT
MEDICAL HOLDINGS, INC. failures, Plaintiff and the other class
members personal information was uploaded and placed on to unsecure
and vulnerable online locations. Plaintiff is informed and believes
and thereon alleges that the Personal Information (and perhaps more)

was accessed, viewed, obtained, downloaded and is now in the hands of

-iLi-

 

COMPLAINT FOR DAMAGES

 

 
Cas

Ll
12
13
14
15
16
1?

18

20
Zi
22
23
24
25
26
27

28

Pb 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 12 o0f36 Page ID #:120

unknown individuals intent on using the information to harm Plaintiff
and other class members.

39. According to the United States Department of Justice Bureau
of Justice statistics, an estimated 17.6 million people were victims
of one or more incidents of identity theft in 2014.?

40, The FTC cautions that identity theft wreaks havoc on
consumers and finances, credit history and reputation and can take
time, money and patience to resolve. Identity thieves use stclen
personal information for a variety of crimes, including credit card
fraud, phone or utilities fraud and bank/finance fraud.?

41. Personal information is such a valuable commodity to
identity thieves that once the information has been compromised,
criminals often trade the information on the “cyber black market” for
@ number of years.* As a result of recent large-scale data breaches,
identity thieves and cyber criminals have openly posted stolen

private information directly on various Internet websites, making the

 

2) See “victims of identity theft”, 2014, DOJ at (2015), available
at www.theJS.gov/content/PUD/PDF/VIT 14.pat.

2 The FTC defines identity theft as “a fraud committed or
attempted using the identifying information of another person without
authority.” 16 CFR section 603.2. The Ftc describes “identifying
information” as “any name or number that may be used, alone or in
conjunction with any other information, to identify specific person,”
including, among other things, “name, Social Security number, date of
birth, official state or government issued a driver's license or
identification number, alien registration number, Government passport
number, employer or taxpayer information.” Id.

3, Companies, in fact, also recognize Personal Information is an
extremely valuable commodity akin to a form of personal property. See:
John T. Soma, et al., Corporate Privacy Trend: The “Value of
Personally Identifiable Information (“Personal Information”) equals
the “Value” of Financial Assets, 15 Rich. J. L. & Tech. 11, at 3 - 4
(2009).

-}3D-

 

COMPLAINT FOR DAMAGES

 

 
Cash 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 13 0f 36 Page ID #:121

10
11
12
13
14
15
16
17
i8
19
20
Zt
22
23
24
25
26
27

2g

information publicly available.

42. In fact, “[a] quarter of consumers that received data
breach letters {in 2012) wound up becoming a victim of identity
fraud."

43, At an FTC public workshop in 2001, then Commissioner Orson
Swindle described the value of a consumers personal information as
Follows:

The use of third-party information from public records,
information aggregators and even competitors for marketing has
become a major facilitator of our retail economy. Even (Federal
Reserve) chairman (Allen) Greenspan suggested here some time ago
that it is something on the order of the lifeblood, the free
flow of information.”

44. Commissioner Swindle’s 2001 remarks are even more relevant
today, as consumers personal data functions as a “new form of
currency” that supports a $26 billion per year online advertising
industry in the United States.*

45. The FTC has also recognized that consumer data is a new

finvaluable) form of currency. In an FTC Roundtable presentation,

 

4

One in Four that Receive Data Breach Letters Affected By Identity
Theft, available at
thelog. casperski.com/data~breach-letters-affected-by~
identity-theft/.

5

Federal Trade Commission public workshop, the information
marketplace: merging and exchanging consumer data available at
www.ftc.gov/sitesdefaultfilesforward/documents/public_events/informa
tion - marketplace - merging - and - exchanging - consumer -
data/transcript.pdf.

6 See: Julia Angwin,& Emily Steele, Webb’s Hot New Commodity:
privacy, the Wail Street Journal.

—~13-

 

COMPLAINT FOR DAMAGES

 

 
Cas 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 140f 36 Page ID #:122

1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

another former commissioner, Pamela Jones Harbour, stated:
Most consumers cannot begin to comprehend the type and
amount of information collected by businesses, or why their
information may be commercially valuable. Data is currency.
The larger the data set, the greater potential for analysis
- and profit.’

46. Recognizing the high value that consumer’s place on their
personal information, many companies now offer consumers an
opportunity to sell this information. The idea is to give consumers
Inore power and control over the type of information that they share
and who ultimately receives that information and by making the
transaction transparent, consumers will make a profit from their
personal information. This business created a new market for the sale
and purchase of this valuable data.

47, Consumers place a high value not only on their personal
information, but also on the privacy of that data. Researchers have
already begun to shed light on how much consumers value their data
privacy, and the amount is considerable. Indeed, studies confirm that
the average direct financial loss for victims of identity theft in
2014 was $1,349.00.°

48, The value of Plaintiffs and class members personal
information on the black market is substantial. By way of the data
breach, Defendants have deprived Plaintiff and class members of the

substantial value of their Personal Information. Rather than have an

 

7 Statement of FTC commissioner Pamela Jones Harbour-remarks
before FTC exploring privacy roundtable, (December 7, 209).

8. See: Department of Justice, victims of identity theft, 214, at
6 (2015), www.bjs.gov/contentbobpdfvitl4.pdt.

—[4—

 

COMPLAINT FOR DAMAGES

 

 
Cas 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 15o0f36 Page ID #:123

1 lunknown third party realize the value of her personal information,
2 "Plaintiff would choose to realize that value herself.
3 DAMAGES SUSTAINED BY PLAINTIFF AND OTHER CLASS MEMBERS:
4 49. As a direct and proximate result of the aforementioned
Sllacts, Plaintiff SALLY HOLLY suffered emotional harm and distress and
6 has been injured in her mind and body. Defendants’ conduct was
7 |willful, wanton and despicable, and in conscious disregard of the
8 isafety and health of Plaintiff SALLY HOLLY and Plaintiff HOLLY is
9llentitled to punitive and exemplary damages therefor pursuant to Cavil
10 IlCede $3294 according to proof at trial.
il 50. As a direct and proximate result of the negligence,
12 llearelessness and recklessness and conscious disregard of Defendants
13 fand each of them, Plaintiff SALLY HOLLY experienced fear of identity
14 theft, embarrassment, anxiety, emotional pain and upset.
15 51. As a further direct and proximate result of Defendants and
16 leach of them and Defendant’s and each of its officers, directors and
17 managing agents failure to monitor, supervise and train its employees
18 Ito protect the privacy and confidentiality of its patients and to
19 respond to its patients and their lawful concerns, Plaintiff was
20 injured in her health, strength and activity, sustaining injury to
21 iher nervous system and person, all of which injuries have caused and
22 leontinue to cause Plaintiff great mental, physical, emotional and
23 nervous pain and suffering. As a result of these injuries, Plaintiff
24 has suffered general damages, the exact nature and extent of which
25 flare not known at this time. Plaintiff will ask leave of this Court to

26 llassert the same when such damages have been ascertained.

al 52. Plaintiff and other members of the class have suffered
28 injury and damages, including, but not limited to: (i) an increased
~1T5-

 

COMPLAINT FOR DAMAGES

 

 

 
Casi

10
ll
12
13
14
15
16
1?
18
19
20
él
22
23
24
25
26
27
28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 16 of 36 Page ID #:124

risk of identity theft and identity fraud; (ii) improper disclosure
of their personal information, which is now in the hands of potential
criminals; (iii) the value of time spent mitigating the increased
risk of identity theft and identity fraud; (iv) the value of their
time and expenses associated with mitigation, remediation, and
sorting out the risk of fraud and actual instances of fraud; and

ivy) deprivation of the value of their personal information, for which
there is a well-established national and international market.

53. Plaintiff and the other class members have suffered and
Will continue to suffer additional damages based on the opportunity
cost and value of time the Plaintiffs and other class members have
been forced to expend and must expend in the future to monitor their
financial accounts and credit files as a result of the Data Breach.

CLASS ALLEGATIONS:

54, Plaintiff brings this action on behalf of herself and as a
class action pursuant to the provisions of Rule 23 of the Federal
Rules of Civil Procedure on behalf of a class defined as:

a. All persons who have been patients of Defendants ALTA
NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL
CENTER; ALTA HOSPITALS SYSTEM L.L.C.; ALTA NEWPORT
HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. AND
DOES 1 THROUGH 50, whose personal data has been
published without their permission on the Internet
during the Data Breach that occurred from at least
August 24, 2017 to September 5, 2017 including all
persons who were sent the September 5, 2017 letter
informing them of the Data Breach.

Bxcluded from the foregoing class or Defendant and its

~T6-

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
Ll
12
13
14
15
16
1?
18
19
20
2i
22
23
24
29
26
27

28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 17 of 36 Page ID #:125

affiliates, parents, subsidiaries, employees, officers, agents and
directors, Also excluded is any judicial officer presiding over this
matter and the members of their immediate families and judicial
staff.

55. Certification of Plaintiff's claims for classwide
treatment is appropriate because Plaintiff can prove the elements of
her claims on a classwide basis using the same evidence as would be

used to prove those elements in individual actions alleging the same

 

claims.
56. Numerosity - Federal Rules of Civil Procedure section
23(a) (1). Class members are so numerous that joinder of ail class

members would be impracticable. The precise number of Class members
and their addresses are presently unknown to Plaintiff, but may be
ascertained from befendant’s records. Class members may be notified
of the pendency of this action by mail, email, Internet postings, or
publication.

a7. Typicality - Federal Rule of Civil Procedure Section 23
(a) (3). Plaintiff's claims are typical of the claims of the other
class members because, among other things, ail class members were
comparably injured through Defendant’s uniform misconduct described
above and with us all subject to the Data Breach alleged herein.

There are no defenses available to Defendant that are unique to

 

Plaintiff.
58. Adequacy of representation — Federal Rule of Civil
Procedure Section 23(a) (4). Plaintiff is an adequate class

representative because her interests do not conflict with the
interests of the other class members she seeks to represent, she has

retained counsel competent and experienced and complex Class action

-17-

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
il
12
13
14
15
16
17
18
13
20
21
22
23
24
25
26
27

28

b 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 18 of 36 Page ID #:126

litigation, and Plaintiff will prosecute this action vigorously. The
other class members interests will be fairly and adequately protected
by Plaintiff and her counsel.

59. Superiority ~ Federal Rules of Civil Procedure Section
23(b) (3). Class action is superior to any other available means for
the fair and efficient adjudication of this controversy, and no
unusual difficulties are likely to be encountered in the management
of this class action. The damages or other financial detriment
suffered by Plaintiff and the other Class members are relatively
small compared to the burden and expense that would be required to
individually litigate their claims against Defendants ALTA NEWPORT
HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL CENTER; ALTA HOSPITALS
SYSTEM L.L.C.; ALTA NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL
HOLDINGS, INC. AND DOES 1 THROUGH 50, so it would be impractical for
Class members to individually seek redress for said Defendant’s
wrongful conduct. Even if Class members could afford individual
litigation, the court system could not. Individualized litigation
creates a potential for inconsistent or contradictory judgments, and
increases the delay and expense to all parties and the court system.
By contrast, the class action device presents far fewer management
difficulties and provides the benefits of single adjudication,
economy of scale, and comprehensive supervision by a single Court.

60. Commonality and predominance - Federal Rules of Civil

 

Procedure section 23(a) (2) and (23(b) (3). Common questions of law and
fact exist as to all Class members and predominate over questions
affecting only individual Class members. Such common questicns of law
or fact include, inter alia:

a. Whether Defendants ALTA NEWPORT HOSPITAL, INC., DBA

-18-

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
11
12
13
i4
15

Ll?
18
13
20
21
22
23
24
25
26
27
28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 19 of 36 Page ID #:127

FOOTHILL REGIONAL MEDICAL CENTER; ALTA HOSPITALS SYSTEM L.L.C.;
ALTA NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. AND
DOES 1 THROUGH 50, used reasonable care and reasonable methods
to secure and safeguard Plaintiff and the other Class member’ s
Personal Information;

b. Whether Defendants ALTA NEWPORT HOSPITAL, INC., DBA
FOOTHILL REGIONAL MEDICAL CENTER; ALTA HOSPITALS SYSTEM L.L.C.;
ALTA NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. AND
DOES 1 THROUGH 50, properly implemented appropriate security
measures to protect Plaintiff and other Class members Personal
Information from unauthorized capture, dissemination,
publication and misuse;

c. Whether Defendants ALTA NEWPORT HOSPITAL, INC., DBA
FOOTHILL REGIONAL MEDICAL CENTER; ALTA HOSPITALS SYSTEM L.L.C.;
ALTA NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, TNC. AND
DOES 1 THROUGH 50, took reasonable measures to determine the
extent of the Data Breach after it first learned of same;

d. Whether Defendants ALTA NEWPORT HOSPITAL, INC., DBA
FOOTHILL REGIONAL MEDICAL CENTER; ALTA HOSPITALS SYSTEM L.L.c.;
ALTA NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. AND
DOES 1 THROUGH 50, provided timely and adequate notification of
the Data Breach after it first learned of same;

e. Whether Defendants ALTA NEWPORT HOSPITAL, INC., DBA
FOOTHILL REGIONAL MEDICAL CENTER; ALTA HOSPITALS SYSTEM L.L.C.;
ALTA NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. AND
DOES 1 THROUGH 50, willfully, recklessly, or negligently failed
to maintain and execute reasonable procedures designed to

prevent unauthorized access to Plaintiff and Class members

~19-+

 

 

COMPLAINT FOR DAMAGES

 
Cagb 2:19-cv-07496-ODW-MRW Document 12. Filed 10/18/19 Page 20 of 36 Page ID #:128

10
Li
12
13
14
15
16
1?
18
19
20
21
22
23
24
20
26
27
28

Personal Information;

f. Whether Defendants ALTA NEWPORT HOSPITAL, INC., DBA
FOOTHILL REGIONAL MEDICAL CENTER; ALTA HOSPITALS SYSTEM L.u.C.;
ALTA NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. AND
DOES 1 THROUGH 50, was negligent in failing to properly secure
and protect Plaintiff and the other Class members Personal
Information;

g. Whether Plaintiff and the other Class members of
the class are entitled to damages, injunctive relief, or other
relief.

61. Defendants ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL
REGIONAL MEDICAL CENTER; ALTA HOSPITALS SYSTEM L.L.C.; ALTA NEWPORT
HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. AND DOES 1] THROUGH
50, engaged in a common course of conduct giving rise to the legal
the claims of Plaintiff and Class members. Similar or identical,
common law and statutory violations, business practices, and injuries
are involved. Individual guestions, if any, pale by comparison, in
iboth quality and quantity, to the numerous common questions the
dominate this action.
FIRST CAUSE OF ACTION
(Por Public Disclosure of Private Facts (Invasion of Privacy) Against
Defendants ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL
CENTER; ALTA HOSPITALS SYSTEM L.L.C.; ALTA NEWPORT HOSPITAL, INC.;
PROSPECT MEDICAL HOLDINGS, INC. HOYT SZE, ARACELLI LONERGAN, AND DOES
1 THROUGH 50, inclusive)
62, Plaintiff Holly repeats and realleges Paragraphs 1 through
61, inclusive, of the Complaint and incorporate said paragraphs

herein as if more fully set forth below.

-—?0-

 

COMPLAINT FOR DAMAGES

 

 
Cash 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 21 o0f36 Page ID #:129

16
Li
12
13
i4
15
16
l7
L8
13
20
21
22
23
24
25
26
27

28

63. On or about August 24, 2017, Defendant ALTA NEWPORT
HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL CENTER; ALTA HOSPITALS
SYSTEM L.L.C.; ALTA NEWPORT HOSPITAL, INC.; PROSPECT MEDICAL
HOLDINGS, INC.’s employee, DOE 31 without Plaintiff’s consent,
snvaded Plaintiff's and other class members right to privacy by
photographing Plaintiff’s and other class members personal, private,
and identifiable medical records and uploading those photographs to
Defendant employee’s public Facebook page.

64, Plaintiff HOLLY is informed and believes and thereon
alleges that as a direct and proximate result of Defendant's
employees actions and the negligent supervision and monitoring of
same by the named corporate Defendant’s herein, Plaintiff’s and other
class members name, date of birth, medical account numbers, other
personal and identifying information and her diagnostic, medical and
treatment information became publicly available without her consent,
ipermission or approval.

65. The act that is the basis of the invasion of privacy is
Defendant’s employee posting the photographs of Plaintiff's and other
class members medical records to her public Facebook page.

66. The disclosure by Defendants was a public disclosure to a
large number of people in that it was posted to a publicly accessible
Facebook page.

67. The facts disclosed about Plaintiff and other class members
were private facts that Plaintiff desired to keep private. The facts
disclosed by Defendant’s employee included but were not limited to
confidential, personal, and identifiable medical records and other
identifying information regarding Plaintiff ana other class members.

68. The disclosure by Defendant’s employee of the above

~?1-

 

COMPLAINT FOR DAMAGES

 

 
Cash 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 22 of 36 Page ID #:130

& NN

10
Lil
12
13
14
15
16
Ll?
18
19
20
21
22
23
24
29
26
27
28

Personal Information was offensive and objectionable to Plaintiff and
other class members and to a reasonable person of ordinary
sensibilities in that the records published to Facebook are extremely
personal and private. The records reveal Plaintiff HOLLY’s and other
class members medical and personal information.

69. The private facts disclosed by Defendant’s employee were
not of legitimate public concern, or newsworthy. The disclosed facts
were intrusive in great disproportion to any relevance.

70. As a proximate result of the above disclosure, Plaintiff
HOLLY and other class members was exposed to embarrassment in the
community, humiliation, mental anguish, and suffering, all to her
general damage in an amount according to proof.

SECOND CAUSE OF ACTION

 

(For Negligence (Disclosure) against all Defendants)

JL. Plaintiff Holiy repeats and realleges Paragraphs 1 through
61, inclusive, of the Complaint and Paragraphs 63 through 70,
inclusive, of the First Cause of Action, and incorporates said
paragraphs herein as if more fully set forth below.

72. Defendants ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL
REGIONAL MEDICAL CENTER; ALTA HOSPITALS SYSTEM L.L.C.; ALTA NEWPORT
HOSPITAL, INC.; PROSPECT MEDICAL HOLDINGS, INC. HOYT SZE, ARACELLI
LONERGAN, AND DOES 1 THROUGH 50, Inclusive, owed numerous duties to
Plaintiff and the other members of the class. These duties include
che duty:

a. to exercise reasonable care in obtaining, retaining,
securing, safeguarding, and protecting personal jnformation in its
possession;

b. to protect personal information in its possession using

2D»

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
11
12
13
14
15
16
L?
18
19
20
21
22
23
24
20
26
27
28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 23 of 36 Page ID #:131

reasonable and adequate security procedures that are compliant with
industry standard practices and the practices and certifications
represented to Plaintiff and other patients which Defendants had
voluntarily undertook to implement; and,

c. to implement processes to quickly detect a Data Breach
and to timely act on warnings about Data Breaches, including promptly
and sufficiently notifying Plaintiff and the other members of the
class of the Data Breach.

73. Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS
SYSTEM L.L.C.; ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL
HOLDINGS, INC., as licensed medical facilities employing doctors,
nurses and other health care practitioners, knew or should have known
the importance of collecting and storing personal information and the
importance of maintaining security systems and the risks of
inappropriate dissemination.

74, Given the nature of said Defendant’s business, the
sensitivity and value of the information it maintains, and the
resources at its disposal, Defendants FOOTHILL REGIONAL MEDICAL
CENTER, ALTA HOSPITALS SYSTEM L.L.C.; ALTA NEWPORT HOSPITAL, INC.,
PROSPECT MEDICAL HOLDINGS, INC., should have identified the
vulnerabilities to its system, supervised its employees and prevented
the Data Breach from occurring.

75. Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS
SYSTEM L.L.C.; ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL
HOLDINGS, INC., should have known that it system and provisions for
the supervision of employees did not adequately safeguard Plaintiff's
and the other class members personal information.

76. On or about August 24, 2017, Plaintiff was a patient of

~?3-

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
29
26
27

28

b 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 24 of 36 Page ID #:132

Defendants ALTA NEWPORT HOSPITAL, INC. and FOOTHILL REGIONAL MEDICAL
CENTER.

77. On or about August 24, 2017 at Foothill Regional Medical
Center, Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS
SYSTEM L.L.C.; ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL
HOLDINGS, INC., HOYT SZE, AND ARACELLI LONERGAN, and each of them,
were managing, maintaining, in possession of, or in control, of
Plaintiff HOLLY’s medical records and all related personal and
identifying information. Defendants FOOTHILL REGIONAL MEDICAL
CENTER, ALTA HOSPITALS SYSTEM L.L.C., ALTA NEWPORT HOSPITAL, INC.,
HOYT SZE, AND ARACELLI LONERGAN were bound by a contractual
relationship with Plaintiff HOLLY as their client, patient, patron,
and consumer.

78, On or about August 24, 2017 at Foothill Regional Medical
Center, Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS
SYSTEM L.L.C., ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL
HOLDINGS, INC., HOYT SZE, AND ARACELLI LONERGAN negligently managed,
maintained, possessed, or controlled Plaintiff's medical records and
Personal Information and negligently supervised its staff so as to
cause or to negligently fail to prevent Plaintiff's personal,
private, identifiable medical records to be published on a public
Facebook page and to directly and legally cause the injuries and
damages described below.

79. Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS
SYSTEM L.L.C.; ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL
HOLDINGS, INC., breached the duties it owed to Plaintiff and the
Class members in several ways, including:

a. By failing to implement adequate security systems,

—-?d-

 

COMPLAINT FOR DAMAGES

 

 
Case 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 25o0f 36 Page ID #:133

11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
ai

28

protocols and practices sufficient to protect personal
information and thereby create a foreseeable,
unreasonable risk of harm;

b. By failing to comply with the minimum industry data
security standards and its own assurances of dated
security;

c. By negligently performing voluntary undertakings to
secure and protect the personal information it
solicited, obtained and maintained; and,

d. By failing to timely and sufficiently discover and
disclose to consumers that their personal information
in been imoroperly acquired or act accessed in
providing misleading and unfounded suggestions that
their information (and by extension their identity) is
not in the immediate peril it is in fact in.

80. But for Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA
MOSPITALS SYSTEM L.L.C., ALTA NEWPORT HOSPITAL, INC., PROSPECT
MEDICAL HOLDINGS, INC., wrongful and negligent breach of the duties
it owed to Plaintiff and the Class members, their personal
information would not have been compromised.

Bi. The injury and harm the Plaintiff and the other class
members suffered was the direct and proximate result of said
Defendants negligent conduct. Plaintiff and the other Class members
suffered actual damages including improper disclosure of their
Personal Information, lost value of their personal information, Lost
time and money incurred to mitigate and remediate the effects of the
Data Breach, including the increased risk of identity theft that

resulted and continues to face them.

=? 5—

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
1
12
13
14
15
16
1?
18
13
20
21
22
23
24
25
26
27

28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 26 of 36 Page ID #:134

82. As a direct and legal result of the negligence of
Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS SYSTEM
L.L.C., ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL HOLDINGS, INC.,
HOYT SZE, AND ARACELLI LONERGAN, and each of them, Plaintiff was
injured when her personal, private, and identifiable medical records
were posted to a public Facebook page causing Plaintiff great mental,
physical, emotional, and nervous pain and suffering. As a result of
these injuries, Plaintiff has suffered general damages.

83. As a further direct and legal result of the negligence of
Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS SYSTEM
L.L.C., ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL HOLDINGS, INC.,
HOYT SZE, AND ARACELLI LONERGAN, and each of them, Plaintiff HOLLY
has incurred, and will continue to incur, legal expenses. Plaintiff
HOLLY does not know at this time the exact amount of expenses that
have been incurred and that will be incurred in the future.

84. As a further direct and legal result of the negligence of
Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS SYSTEM
L.L.C., ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL HOLDINGS, INC.,
HOYT SZE, AND ARACELLI LONERGAN, and each of them, Plaintiff must
expend money in an amount according to proof for repair of the damage
to her reputation, credit, and character, which is a reasonable sum
for this repair. Plaintiff will amend her Complaint when the full
extent of her damages becomes known or according to proof at Trial.

THIRD CAUSE OF ACTION
(For Negligent Training Against All Defendants)

85, Plaintiff repeats and realleges Paragraphs 1 through 61,

inclusive, of the Complaint, Paragraphs 63 through 70, inclusive, of

the First Cause of Action, Paragraphs 72 through 84, inclusive, of

-~26-

 

COMPLAINT FOR DAMAGES

 

 
Cas

Ww NN

10
12
12
13
14
15
16
Ll?
18
19
20
21
22
23
24
25
26
27
28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 27 of 36 Page ID #:135

the Second Cause of Action and incorporates said paragraphs herein as
if more fully set forth below.

86. On or about August 24, 2017, Plaintiff was a patient of
Defendants ALTA NEWPORT HOSPITAL, INC. AND FOOTHILL REGIONAL MEDICAL
CENTER,

87. On or about August 24, 2017, Defendants FOOTHILL REGIONAL
MEDICAL CENTER, ALTA HOSPITALS SYSTEM L.L.C.,ALTA NEWPORT HOSPITAL,
INC., PROSPECT MEDICAL HOLDINGS, INC. were in control of Defendants
Wlta Newport Hospital, Inc. and Foothill Regional Medical Center
employee training.

88. On or about August 24, 2017, Defendants FOOTHILL REGIONAL
MEDICAL CENTER, ALTA HOSPITALS SYSTEM L.L.C., ALTA NEWPORT HOSPITAL,
INC., PROSPECT MEDICAL HOLDINGS, INC. negligently eontrolled,
managed, or conducted Defendants Alta Newport Hospital, Inc. and
Foothill Regional Medical Center’s employee training so as to cause
Defendant’s employee to publish Plaintiff's personal, private, and
sdentifiable medical records and to directly and legally cause the
injuries and damages described below,

89. As a direct and legal result of the negligence of
Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS SYSTEM
L.L.C., ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL HOLDINGS, INC.
negligence, Plaintiff was hurt and injured in that her personal,
private, and identifiable medical records was published to Facebook
which injuries have caused, and continue to cause, Plaintiff great
mental, physical, emotional, and nervous pain and suffering. As a
result of these injuries, Plaintiff has suffered general damages.

30. As a further direct and legal result of the negligence of

ALTA NEWPORT HOSPITAL, INC., ALTA HOSPITALS SYSTEM L.L.C. AND

~27-

 

COMPLAINT FOR DAMAGES

 

 
Cas

id
i
12
13
14
15
16
17
18
19
20
24
22
23
24
295
26
27

28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 28 of 36 Page ID #:136

FOOTHILL REGIONAL MEDICAL CENTER, PROSPECT MEDICAL HOLDINGS, INC.,
Plaintiff will incur related expenses. Plaintiff does not know at
this time the exact amount of expenses that have been incurred and
that will be incurred in the future.

91. As a further direct and legal result of the negligence of
Defendants FOOTHILL REGIONAL MEDICAL CENTER, ALTA HOSPITALS SYSTEM
L.U.C., ALTA NEWPORT HOSPITAL, INC., PROSPECT MEDICAL HOLDINGS, INC.
and each of them, Plaintiff must expend money for repair of the
damage to her reputation, credit, and character, which is a
reasonable sum for this repair.

FOURTH CAUSE OF ACTION

 

(For Breach of Contract Against All Defendants)

92, Plaintiff repeats and realleges Paragraphs 1 through 61,
Inclusive of the Complaint and incorporates said paragraphs herein as
if more fully set forth below.

93. This action is subject to the provisions of Section 1812.10
of the Civil Code and Section 2984.4 of the Civil Code.

94. On or about March 2017, at Tustin, County of Orange,
California, Plaintiff HOLLY and Defendants ALTA NEWPORT HOSPITAL,
INC. AND FOOTHILL REGIONAL MEDICAL CENTER entered into a written
agreement, pursuant to which said Defendants agreed to provide
Plaintiff HOLLY with medical care and services. In this comnection,
said Defendants gathered Plaintiff HOLLY’s medical information,
personal information and medical history, performed examinations and
diagnostic services and commemorated ali of said personal and medical
information within Plaintiff’s medical records and chart. In
connection with the foregoing, said Defendants promised and agreed to

comply with all state and federal laws to maintain the privacy of

+~28-

 

COMPLAINT FOR DAMAGES

 

 
Cadb 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 29 of 36 Page ID #:137

W NR

11
12
13
14
15
16
17
18
19
20
21
22
23
24
295
26
27
28

Plaintiff's confidential personal and medical information.

95, Plaintiff has performed all conditions, covenants, and
promises required on her part to be performed in accordance with the
herms and conditions of the contract.

96, On or about August 24, 2017, Defendants breached the
contract by publishing Plaintiff’s personal, private, and
identifiable medical records without Plaintiff's approval or consent.

97. As a result of Defendant’s breach of the contract,
Plaintiff has suffered emotional distress, to her damage in a sum of
according to proof.

FIFTH CAUSE OF ACTION

(For Breach of Fiduciary Obligation Against All Defendants)

98. Plaintiff repeats and realleges Paragraphs 1 througn 61,
Inclusive of the Complaint and paragraph 93 of the Fourth Cause of
Action incorporates said paragraphs herein as if more fully set forth
below.

99. By entering into a contractual agreement with Plaintiff for
medical care, treatment, or attention Defendants ALTA NEWPORT
HOSPITAL, INC. AND FOOTHILL REGIONAL MEDICAL CENTER have created a
fiduciary relationship between Defendants and Plaintiff and said
fiduciary relationship existed at all relevant times.

100. Defendants ALTA NEWPORT HOSPITAL, INC. AND FOOTHILL
REGIONAL MEDICAL CENTER have breached their fiduciary duty to
Plaintiff by the acts and omissions set forth in the First Cause of
Action, Second Cause of Action, Third Cause of Action, Fourth Cause
of Action, all to Plaintiff’s damages, as set forth herein.

Aff
fff

~?9-—

 

COMPLAINT FOR DAMAGES

 

 
Cag

10
11
12
13

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 300f 36 Page ID #:138

SIXTH CAUSE OF ACTION
(For Violation of Statute (Civil Code $56.10(a)) Against All
Defendants)

101. Plaintiff repeats and realleges Paragraphs 1 through 61,
inclusive of the Complaint, Paragraphs 63 through 70, inclusive, of
the First Cause of Action of the Complaint, Paragraphs 72 through 84
of the Second Cause of Action, Paragraphs 86 through 91 of the Third
Cause of Action and incorporates said paragraphs herein as if more
fully set forth below.

102. At all times mentioned Defendants ALTA NEWPORT HOSPITAL,

INC. AND FOOTHILL REGIONAL MEDICAL CENTER were entities engaged in

 

the business of providing health care as defined by California Civil

Code $56.05(m) and California Health and Safety Code §1200 et seq.

 

14
15
16
17
18
193
20
21
22
23
24
25
26
27

28

103. At all times mentioned Plaintiff was a member of the class
of persons sought to be protected by California Civil Code §56.10{a).

104. By the aforementioned acts and omissions as alleged herein
Defendants ALTA NEWPORT HOSPITAL, INC. AND FOOTHILL REGIONAL MEDICAL
CENTER violated their statutory duties within California Civil Code
§56.10(a) and §$56.101 by allowing their employee to photograph and
post to a public Facebook page Plaintiff's personal, private, and
identifiable medical records.

SEVENTH CAUSE OF ACTION

 

(For Violation of Statute (42 U.S.C. § 1320d-2 Against Ali
Defendants)
105. Plaintiff repeats and realleges Paragraphs 1 through 30,
Inclusive of the Complaint, Paragraphs 63 through 70, inclusive, of
the First Cause of Action of the Complaint, Paragraphs 72 through 84

of the Second Cause of Action, Paragraphs 85 through 91 of the Third

~30-

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
li
12
13
14
is
16
1?
18
19
20
21
22
23
24
25
26
Zi

28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 310f 36 Page ID #:139

Cause of Action, Paragraphs 99 through 100 of the Fifth Cause of
Action, Paragraphs 102 through 104 of the Sixth Cause of Action and
incorporates said paragraphs herein as if more fully set forth below.

106. Defendants and each of them are persons within the
definition provided in Title 42 U.S.C. § 1320d -2. Title 42 U.S.C. §
1320d-2 (Standards for information transactions and data elements)
states in relevant part:

Each person described in section 1320d-1 (a) of this title who
maintains or transmits health information shall maintain reasonable
and appropriate administrative, technical, and physical safegquards—
(A) to ensure the integrity and confidentiality of the information;
(B} to protect against any reasonably anticipated
fi} threats or hazards to the security or integrity of the
information; and
(ii) unauthorized uses or disclosures of the information; and
(C) otherwise to ensure compliance with this part by the officers and
employees of such person.

107. Plaintiff SALLY HOLLY alleges that by the wrongful
disclosure of her personal and medical information and failure to
protect, prevent or guard against same in the manner described in
this Complaint, Defendants and each of them violated Title 42 U.5.C.
§ 1320d-5.

108. Title 42 U.S.C. § 1320d-5 (General penalty for failure to
comply with requirements and standards) states in relevant part:

(C) in the case of a violation of such provision in which it is
established that the violation was due to willful neglect—
(i) if the violation is corrected as described in subsection

(b) (3) 4A), [1] a penalty in an amount that is at least the amount

~31-

 

COMPLAINT FOR DAMAGES

 

 
Cas

it
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

e 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 32 of 36 Page ID #:140

described in paragraph (3) {C) but not to exceed the amount described
in paragraph (3) (D);

(C} the amount described in this subparagraph is $10,000 for each
such violation, except that the total amount imposed on the person
for all such violations of an identical requirement or prohibition
during a calendar year may not exceed $250,000; and

(D} the amount described in this subparagraph is $50,000 for each
such violation, except that the total amount imposed on the person
for all such violations of an identical requirement or prohibition
during a calendar year may not exceed $1,500,000.

109. Based on the foregoing, Plaintiff accordingly seeks

 

statutory damages pursuant to Title 42 U.S.C. § 1320d-5.

EIGHTH CAUSE OF ACTION

 

(For Negligent Infliction of Emotional Distress Against All
Defendants)

110. Plaintiff repeats and realleges Paragraphs 1 through
6linclusive of the Complaint, Paragraphs 63 through 79, inclusive, of
the First Cause of Action of the Complaint, Paragraphs 72 through 84
of the Second Cause of Action, Paragraphs 86 through 91 of the Third
Cause of Action, and incorporates said paragraphs herein as if more
fully set forth below.

111. At all times herein, Plaintiff Holly was a patient in
Defendant’s hospital and under the care of its doctors, nurses and
other medical practitioners and staff.

412. At all times herein, Defendants and each of them should
have known that Plaintiff's Personal Information or identifying
information including her name, address, birth date, Social Security

number as well as all medical related information such as the reason

—3?-

 

COMPLAINT FOR DAMAGES

 

 
Casie 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 33 0f 36 Page ID #:141

1 llfor which she was hospitalized, any history of medical conditions

2 diagnosis and prognosis was confidential under State and Federal law
3llaand needed to be protected, secured and not disseminated without her
4 |knowledge, consent or authority.

5 113. Defendants and each of them knew or should have known

6 llshould have known that the failure to protect, preserve, secure and

7 llmaintain the confidentiality of Plaintiff’s personal information was
8 |iimportant to Plaintiff and that their failure to do so would subject
gIPlaintiff and the Class members to injury, anxiety, harm and identity
10 theft resulting in severe emotional distress to Plaintiff.

il 114. Defendants and each of them breached their duty to

12 Plaintiff to protect, preserve, safeguard, maintain and secure

13 Plaintiff's personal, confidential and medical and for that

14 linformation, in a manner as more fully described above.

i5 115. As a result of Defendant's breach, Plaintiff has suffered
16 jlanxiety, embarrassment, worry, fear and concern that her personal

17 identifying information and medical information has been exposed to
18 lithe general public, seen by third parties and may be exploited to her

19 idamage, all to her severe emotional distress and mental suffering.

 

20 FOR ALL CAUSES OF ACTION:
21 1. For general damages for mental and emotional distress and
22 other incidental damages according to proof at trial;
23 2. For cost of suit herein incurred;
24 3. For special damages for medical services incurred according
25 to proof at trial.
26 4, For such other and further relief as the Court may deem
ad Fust and proper.
28 W///
a 33

 

COMPLAINT FOR DAMAGES

 

 
Case 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 34o0f 36 Page ID #:142

 

 

 

 

 

1 FOR THE FOURTH CAUSE OF ACTION:

2 1. For attorney’s fees and costs incurred according to proof
3 at trial;

4 FOR THE FIRST, SECOND, THIRD AND FIFTH CAUSE OF ACTION:

5 1. For punitive and exemplary damages;

6 FOR THE SIXTH CAUSE OF ACTION:

7 1. Compensatory damages, punitive damages not to exceed three
8 thousand dollars ($3,000), attorneys’ fees not to exceed
3 one thousand dollars ($1,900), and the costs of litigation
10 pursuant to Civil Code §56.35.

ll FOR THE SEVENTH CAUSE OF ACTION:

12 1. Statutory damages pursuant to Title 42.0.5.C. § 1320d-2.
13 | 4

14 DATED: October ih, 2019 rf

“ OWEN-SUTANTO
15 SANFORD JOSSEN
Attorneys for Plaintiff

16 SALLY HOLLY

1?

18

19

20

21

22

23
24

25

26

27

28

~34-

 

COMPLAINT FOR DAMAGES

 

 
Cas

10
il
12
i3
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 35 of 36 Page ID #:143

PROOF OF SERVICE BY MATL
HOLLY v. ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL
CENTER, ET AL.
CENTRAL DISTRICT OF CALIFORNIA
CASE NO. 2:19-cev-07496-ODW-MRW

STATE OF CALIFORNIA }
} SS.
COUNTY OF LOS ANGELES }

I am employed in the County of Los Angeles, State of Cali-
fornia. JI am over the age of 18 and not a party to the within
action; my business address is 136 Main Street, Suite E, Bl Segundo,
CA 90245.

On october |’ 2019, I served the foregoing document described
ast

FIRST AMENDED COMPLAINT FOR DAMAGES FOR:

1.PUBLIC DISCLOSURE OF PRIVATE FACTS (INVASION OF PRIVACY);
2.NEGLIGENT DISCLOSURE ;
3.NEGLIGENT TRAINING;
4.BREACH OF CONTRACT;
5.BREACH OF FIDUCIARY OBLIGATIONS;
6.VIOLATION OF STATUTE (CALIFORNIA CIVIL CODE §56.10(a));
7. VIOLATION OF 42 UNITED STATES CODE § 1320d-6 (WRONGFUL DISCLOSURE
OF INDIVIDUALLY IDENTIFIABLE HEALTH INFORMATION) ;
8.NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS. ]

by placing a true copy thereof enclosed in a sealed envelope with
postage thereon fully prepaid and deposited such envelope in the
mail at Los Angeles, California, addressed as follows:

Michael Amir, Esq. ATTORNEYS FOR DEFENDANT,
Lleyd Vu, Esq. ALTA NEWPORT HOSPITAL,
Doll Amir Eley LLP INC., DBA FOOTHILL REGIONAL
725 S. Figueroa Street, Suite 3275 MEDICAL CENTER; ALTA
Los Angeles, CA 90017 HOSPITAL SYSTEMS L.L.C.;
Tel.: 213-542-3380 ALTA NEWPORT HOSPITAL,
Fax: 213-542-3381 INC.; PROSPECT MEDICAL
E-Mail: lvu@dollamir.com HOLDINGS, INC.; ARACELLI
E-Mail: mamir@dollamir.com LONERGAN; HOYT Y. SZE

As follows: 2 am "readily familiar" with the firm's practice

of collection and processing correspondence for mailing. Under that
practice it would be deposited with U.S. postal service on that same
day with postage thereon fully prepaid at El Segundo California in
the ordinary course of business. I am aware that on motion of the
party served, service is presumed invalid if postal cancellation
date or postage meter date is more than one day after date of
deposit for mailing in affidavit.

 

 
Cas

10
11
12
13
14
15
16
17
18
13
20
21
2a
23
24
25
26
27

28

P 2:19-cv-07496-ODW-MRW Document 12 Filed 10/18/19 Page 36 of 36 Page ID #:144

I declare under penalty of pefjury under the laws of the State
of California that the above is tfue and coryect.

   

Executed on octoper {{ fia.

 

 

 

 
